UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: September 30, 2014 Date of reporting period: June 30, 2014 Item 1. Proxy Voting Record. Institutional Account Name Institutional Account Number Company Name Ticker Country Provider Security ID Meeting Type Meeting Date Record Date Votable Shares Proponent Proposal Number Proposal Text Management Recommendation Vote Instruction Voted Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Management Elect Director Michael W. Barnes For For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Management Elect Director Leonard L. Berry For For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Management Elect Director Christopher J. (CJ) Fraleigh For For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Management Elect Director Victoria D. Harker For For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Management Elect Director David H. Hughes For For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Management Elect Director Charles A. Ledsinger, Jr. For For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Management Elect Director William M. Lewis, Jr. For For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Management Elect Director Connie Mack, III For For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Management Elect Director Andrew H. (Drew) Madsen For For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Management Elect Director Clarence Otis, Jr. For For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Management Elect Director Michael D. Rose For For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Management Elect Director Maria A. Sastre For For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Management Elect Director William S. Simon For For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Management 2 Amend Omnibus Stock Plan For For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Management 4 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Share Holder 5 Require a Majority Vote for the Election of Directors Against For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Share Holder 6 Adopt Proxy Access Right Against For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Share Holder 7 Report on Political Contributions Against For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Share Holder 8 Report on Lobbying Payments and Policy Against For Yes Bushido Long/Short Fund bushidom Darden Restaurants, Inc. DRI USA Annual 18-Sep-13 22-Jul-13 Share Holder 9 Prepare Employment Diversity Report Against For Yes Bushido Long/Short Fund bushidom Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Management 1a Elect Director B. Thomas Golisano For For Yes Bushido Long/Short Fund bushidom Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Management 1b Elect Director Joseph G. Doody For For Yes Bushido Long/Short Fund bushidom Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Management 1c Elect Director David J. S. Flaschen For For Yes Bushido Long/Short Fund bushidom Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Management 1d Elect Director Phillip Horsley For For Yes Bushido Long/Short Fund bushidom Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Management 1e Elect Director Grant M. Inman For For Yes Bushido Long/Short Fund bushidom Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Management 1f Elect Director Pamela A. Joseph For For Yes Bushido Long/Short Fund bushidom Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Management 1g Elect Director Martin Mucci For For Yes Bushido Long/Short Fund bushidom Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Management 1h Elect Director Joseph M. Tucci For For Yes Bushido Long/Short Fund bushidom Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Management 1i Elect Director Joseph M. Velli For For Yes Bushido Long/Short Fund bushidom Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Management 3 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Special 17-Oct-13 11-Sep-13 Management 1 Elect Director Eric S. Schwartz For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Special 17-Oct-13 11-Sep-13 Management 1 Elect Director Eric S. Schwartz For For Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Management Elect Director Jeffrey S. Berg For Withhold Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Management Elect Director H. Raymond Bingham For Withhold Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Management Elect Director Michael J. Boskin For Withhold Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Management Elect Director Safra A. Catz For For Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Management Elect Director Bruce R. Chizen For Withhold Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Management Elect Director George H. Conrades For Withhold Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Management Elect Director Lawrence J. Ellison For For Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Management Elect Director Hector Garcia-Molina For Withhold Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Management Elect Director Jeffrey O. Henley For Withhold Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Management Elect Director Mark V. Hurd For For Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Management Elect Director Naomi O. Seligman For Withhold Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Management 3 Amend Omnibus Stock Plan For Against Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Management 4 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Share Holder 5 Establish Human Rights Committee Against Against Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Share Holder 6 Require Independent Board Chairman Against For Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Share Holder 7 Provide Vote Counting to Exclude Abstentions Against Against Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Share Holder 8 Adopt Multiple Performance Metrics Under Executive Incentive Plans Against For Yes Bushido Long/Short Fund bushidom Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Share Holder 9 Require Shareholder Approval of Quantifiable Performance Metrics Against For Yes Bushido Long/Short Fund bushidom Schnitzer Steel Industries, Inc. SCHN USA Annual 29-Jan-14 03-Dec-13 Management Elect Director Wayland R. Hicks For For Yes Bushido Long/Short Fund bushidom Schnitzer Steel Industries, Inc. SCHN USA Annual 29-Jan-14 03-Dec-13 Management Elect Director Judith A. Johansen For Withhold Yes Bushido Long/Short Fund bushidom Schnitzer Steel Industries, Inc. SCHN USA Annual 29-Jan-14 03-Dec-13 Management Elect Director Tamara L. Lundgren For Withhold Yes Bushido Long/Short Fund bushidom Schnitzer Steel Industries, Inc. SCHN USA Annual 29-Jan-14 03-Dec-13 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Schnitzer Steel Industries, Inc. SCHN USA Annual 29-Jan-14 03-Dec-13 Management 3 Amend Omnibus Stock Plan For Against Yes Bushido Long/Short Fund bushidom POSCO South Korea Annual 14-Mar-14 31-Dec-13 Management 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 6,000 per Share For For Yes Bushido Long/Short Fund bushidom POSCO South Korea Annual 14-Mar-14 31-Dec-13 Management 2.1.a Elect Kim Il-Sup as Outside Director For For Yes Bushido Long/Short Fund bushidom POSCO South Korea Annual 14-Mar-14 31-Dec-13 Management 2.1.b Elect Seon Woo-Young as Outside Director For For Yes Bushido Long/Short Fund bushidom POSCO South Korea Annual 14-Mar-14 31-Dec-13 Management 2.1.c Elect Ahn Dong-Hyun as Outside Director For For Yes Bushido Long/Short Fund bushidom POSCO South Korea Annual 14-Mar-14 31-Dec-13 Management 2.2.a Elect Kim Il-Sup as Member of Audit Committee For For Yes Bushido Long/Short Fund bushidom POSCO South Korea Annual 14-Mar-14 31-Dec-13 Management 2.2.b Elect Seon Woo-Young as Member of Audit Committee For For Yes Bushido Long/Short Fund bushidom POSCO South Korea Annual 14-Mar-14 31-Dec-13 Management 2.3.a Elect Kwon Oh-Joon as Inside Director For For Yes Bushido Long/Short Fund bushidom POSCO South Korea Annual 14-Mar-14 31-Dec-13 Management 2.3.b Elect Kim Jin-Il as Inside Director For For Yes Bushido Long/Short Fund bushidom POSCO South Korea Annual 14-Mar-14 31-Dec-13 Management 2.3.c Elect Lee Young-Hoon as Inside Director For For Yes Bushido Long/Short Fund bushidom POSCO South Korea Annual 14-Mar-14 31-Dec-13 Management 2.3.d Elect Yoon Dong-Joon as Inside Director For For Yes Bushido Long/Short Fund bushidom POSCO South Korea Annual 14-Mar-14 31-Dec-13 Management 3 Approve Total Remuneration of Inside Directors and Outside Directors For For Yes Bushido Long/Short Fund bushidom Patterson-UTI Energy, Inc. PTEN USA Annual 17-Apr-14 20-Feb-14 Management Elect Director Mark S. Siegel For Withhold Yes Bushido Long/Short Fund bushidom Patterson-UTI Energy, Inc. PTEN USA Annual 17-Apr-14 20-Feb-14 Management Elect Director Kenneth N. Berns For Withhold Yes Bushido Long/Short Fund bushidom Patterson-UTI Energy, Inc. PTEN USA Annual 17-Apr-14 20-Feb-14 Management Elect Director Charles O. Buckner For For Yes Bushido Long/Short Fund bushidom Patterson-UTI Energy, Inc. PTEN USA Annual 17-Apr-14 20-Feb-14 Management Elect Director Michael W. Conlon For For Yes Bushido Long/Short Fund bushidom Patterson-UTI Energy, Inc. PTEN USA Annual 17-Apr-14 20-Feb-14 Management Elect Director Curtis W. Huff For Withhold Yes Bushido Long/Short Fund bushidom Patterson-UTI Energy, Inc. PTEN USA Annual 17-Apr-14 20-Feb-14 Management Elect Director Terry H. Hunt For Withhold Yes Bushido Long/Short Fund bushidom Patterson-UTI Energy, Inc. PTEN USA Annual 17-Apr-14 20-Feb-14 Management Elect Director Cloyce A. Talbott For Withhold Yes Bushido Long/Short Fund bushidom Patterson-UTI Energy, Inc. PTEN USA Annual 17-Apr-14 20-Feb-14 Management 2 Approve Omnibus Stock Plan For Against Yes Bushido Long/Short Fund bushidom Patterson-UTI Energy, Inc. PTEN USA Annual 17-Apr-14 20-Feb-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Patterson-UTI Energy, Inc. PTEN USA Annual 17-Apr-14 20-Feb-14 Management 4 Ratify Auditors For Against Yes Bushido Long/Short Fund bushidom Coca-Cola Enterprises, Inc. CCE USA 19122T109 Annual 22-Apr-14 24-Feb-14 Management Elect Director Jan Bennink For For Yes Bushido Long/Short Fund bushidom Coca-Cola Enterprises, Inc. CCE USA 19122T109 Annual 22-Apr-14 24-Feb-14 Management Elect Director John F. Brock For For Yes Bushido Long/Short Fund bushidom Coca-Cola Enterprises, Inc. CCE USA 19122T109 Annual 22-Apr-14 24-Feb-14 Management Elect Director Calvin Darden For For Yes Bushido Long/Short Fund bushidom Coca-Cola Enterprises, Inc. CCE USA 19122T109 Annual 22-Apr-14 24-Feb-14 Management Elect Director L. Phillip Humann For For Yes Bushido Long/Short Fund bushidom Coca-Cola Enterprises, Inc. CCE USA 19122T109 Annual 22-Apr-14 24-Feb-14 Management Elect Director Orrin H. Ingram, II For For Yes Bushido Long/Short Fund bushidom Coca-Cola Enterprises, Inc. CCE USA 19122T109 Annual 22-Apr-14 24-Feb-14 Management Elect Director Thomas H. Johnson For For Yes Bushido Long/Short Fund bushidom Coca-Cola Enterprises, Inc. CCE USA 19122T109 Annual 22-Apr-14 24-Feb-14 Management Elect Director Suzanne B. Labarge For For Yes Bushido Long/Short Fund bushidom Coca-Cola Enterprises, Inc. CCE USA 19122T109 Annual 22-Apr-14 24-Feb-14 Management Elect Director Veronique Morali For For Yes Bushido Long/Short Fund bushidom Coca-Cola Enterprises, Inc. CCE USA 19122T109 Annual 22-Apr-14 24-Feb-14 Management Elect Director Andrea L. Saia For For Yes Bushido Long/Short Fund bushidom Coca-Cola Enterprises, Inc. CCE USA 19122T109 Annual 22-Apr-14 24-Feb-14 Management Elect Director Garry Watts For For Yes Bushido Long/Short Fund bushidom Coca-Cola Enterprises, Inc. CCE USA 19122T109 Annual 22-Apr-14 24-Feb-14 Management Elect Director Curtis R. Welling For For Yes Bushido Long/Short Fund bushidom Coca-Cola Enterprises, Inc. CCE USA 19122T109 Annual 22-Apr-14 24-Feb-14 Management Elect Director Phoebe A. Wood For For Yes Bushido Long/Short Fund bushidom Coca-Cola Enterprises, Inc. CCE USA 19122T109 Annual 22-Apr-14 24-Feb-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Coca-Cola Enterprises, Inc. CCE USA 19122T109 Annual 22-Apr-14 24-Feb-14 Management 3 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Melcor Developments Ltd. MRD Canada Annual 24-Apr-14 13-Mar-14 Management 1 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Yes Bushido Long/Short Fund bushidom Melcor Developments Ltd. MRD Canada Annual 24-Apr-14 13-Mar-14 Management 2 Fix Number of Directors at Eight For For Yes Bushido Long/Short Fund bushidom Melcor Developments Ltd. MRD Canada Annual 24-Apr-14 13-Mar-14 Management 3 Elect Director Gordon J. Clanachan For For Yes Bushido Long/Short Fund bushidom Melcor Developments Ltd. MRD Canada Annual 24-Apr-14 13-Mar-14 Management 4 Elect Director Ross A. Grieve For For Yes Bushido Long/Short Fund bushidom Melcor Developments Ltd. MRD Canada Annual 24-Apr-14 13-Mar-14 Management 5 Elect Director Andrew J. Melton For For Yes Bushido Long/Short Fund bushidom Melcor Developments Ltd. MRD Canada Annual 24-Apr-14 13-Mar-14 Management 6 Elect Director Timothy C. Melton For For Yes Bushido Long/Short Fund bushidom Melcor Developments Ltd. MRD Canada Annual 24-Apr-14 13-Mar-14 Management 7 Elect Director Eric P. Newell For For Yes Bushido Long/Short Fund bushidom Melcor Developments Ltd. MRD Canada Annual 24-Apr-14 13-Mar-14 Management 8 Elect Director Catherine M. Roozen For For Yes Bushido Long/Short Fund bushidom Melcor Developments Ltd. MRD Canada Annual 24-Apr-14 13-Mar-14 Management 9 Elect Director Allan E. Scott For For Yes Bushido Long/Short Fund bushidom Melcor Developments Ltd. MRD Canada Annual 24-Apr-14 13-Mar-14 Management 10 Elect Director Ralph B. Young For For Yes Bushido Long/Short Fund bushidom DIRECTV DTV USA 25490A309 Annual 29-Apr-14 03-Mar-14 Management 1a Elect Director Neil Austrian For For Yes Bushido Long/Short Fund bushidom DIRECTV DTV USA 25490A309 Annual 29-Apr-14 03-Mar-14 Management 1b Elect Director Ralph Boyd, Jr. For For Yes Bushido Long/Short Fund bushidom DIRECTV DTV USA 25490A309 Annual 29-Apr-14 03-Mar-14 Management 1c Elect Director Abelardo Bru For For Yes Bushido Long/Short Fund bushidom DIRECTV DTV USA 25490A309 Annual 29-Apr-14 03-Mar-14 Management 1d Elect Director David Dillon For For Yes Bushido Long/Short Fund bushidom DIRECTV DTV USA 25490A309 Annual 29-Apr-14 03-Mar-14 Management 1e Elect Director Samuel DiPiazza, Jr. For For Yes Bushido Long/Short Fund bushidom DIRECTV DTV USA 25490A309 Annual 29-Apr-14 03-Mar-14 Management 1f Elect Director Dixon Doll For For Yes Bushido Long/Short Fund bushidom DIRECTV DTV USA 25490A309 Annual 29-Apr-14 03-Mar-14 Management 1g Elect Director Charles Lee For For Yes Bushido Long/Short Fund bushidom DIRECTV DTV USA 25490A309 Annual 29-Apr-14 03-Mar-14 Management 1h Elect Director Peter Lund For For Yes Bushido Long/Short Fund bushidom DIRECTV DTV USA 25490A309 Annual 29-Apr-14 03-Mar-14 Management 1i Elect Director Nancy Newcomb For For Yes Bushido Long/Short Fund bushidom DIRECTV DTV USA 25490A309 Annual 29-Apr-14 03-Mar-14 Management 1j Elect Director Lorrie Norrington For For Yes Bushido Long/Short Fund bushidom DIRECTV DTV USA 25490A309 Annual 29-Apr-14 03-Mar-14 Management 1k Elect Director Anthony Vinciquerra For For Yes Bushido Long/Short Fund bushidom DIRECTV DTV USA 25490A309 Annual 29-Apr-14 03-Mar-14 Management 1l Elect Director Michael White For For Yes Bushido Long/Short Fund bushidom DIRECTV DTV USA 25490A309 Annual 29-Apr-14 03-Mar-14 Management 2 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom DIRECTV DTV USA 25490A309 Annual 29-Apr-14 03-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom DIRECTV DTV USA 25490A309 Annual 29-Apr-14 03-Mar-14 Share Holder 4 Pro-rata Vesting of Equity Awards Against For Yes Bushido Long/Short Fund bushidom DIRECTV DTV USA 25490A309 Annual 29-Apr-14 03-Mar-14 Share Holder 5 Stock Retention/ Holding Period Against For Yes Bushido Long/Short Fund bushidom Ball Corporation BLL USA Annual 30-Apr-14 03-Mar-14 Management Elect Director John A. Hayes For Withhold Yes Bushido Long/Short Fund bushidom Ball Corporation BLL USA Annual 30-Apr-14 03-Mar-14 Management Elect Director George M. Smart For Withhold Yes Bushido Long/Short Fund bushidom Ball Corporation BLL USA Annual 30-Apr-14 03-Mar-14 Management Elect Director Theodore M. Solso For Withhold Yes Bushido Long/Short Fund bushidom Ball Corporation BLL USA Annual 30-Apr-14 03-Mar-14 Management Elect Director Stuart A. Taylor, II For Withhold Yes Bushido Long/Short Fund bushidom Ball Corporation BLL USA Annual 30-Apr-14 03-Mar-14 Management 2 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Ball Corporation BLL USA Annual 30-Apr-14 03-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Ball Corporation BLL USA Annual 30-Apr-14 03-Mar-14 Share Holder 4 Require a Majority Vote for the Election of Directors Against For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 1 Declassify the Board of Directors For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Elect Barbara T. Alexander as Director For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Elect Scott A. Carmilani as Director For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Elect James F. Duffy as Director For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Elect Bart Friedman as Director For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Elect Scott Hunter as Director For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Elect Patrick de Saint-Aignan as Director For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Elect Eric S. Schwartz as Director For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Elect Samuel J. Weinhoff as Director For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 3 Elect Scott A. Carmilani as Board Chairman For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Appoint Barbara T. Alexander as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Appoint James F. Duffy as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Appoint Bart Friedman as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Appoint Scott Hunter as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Appoint Patrick de Saint-Aignan as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Appoint Eric S. Schwartz as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Appoint Samuel J. Weinhoff as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 5 Designate Buis Buergi AG as Independent Proxy For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 7 Accept Consolidated Financial Statements and Statutory Reports For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 8 Approve Retention of Disposable Profits For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 9 Approve Dividends For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 10 Approve Reduction in Share Capital For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 11 Authorize Share Repurchase Program For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 12 Approve 3:1 Stock Split For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 13 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 14 Appoint Deloitte & Touche Ltd. as Independent Auditor and Deloitte AG as Statutory Auditor For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 15 Appoint PricewaterhouseCoopers AG as Special Auditor For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 16 Approve Discharge of Board and Senior Management For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 17 Transact Other Business (Voting) For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 1 Declassify the Board of Directors For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Elect Barbara T. Alexander as Director For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Elect Scott A. Carmilani as Director For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Elect James F. Duffy as Director For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Elect Bart Friedman as Director For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Elect Scott Hunter as Director For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Elect Patrick de Saint-Aignan as Director For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Elect Eric S. Schwartz as Director For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Elect Samuel J. Weinhoff as Director For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 3 Elect Scott A. Carmilani as Board Chairman For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Appoint Barbara T. Alexander as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Appoint James F. Duffy as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Appoint Bart Friedman as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Appoint Scott Hunter as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Appoint Patrick de Saint-Aignan as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Appoint Eric S. Schwartz as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management Appoint Samuel J. Weinhoff as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 5 Designate Buis Buergi AG as Independent Proxy For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 7 Accept Consolidated Financial Statements and Statutory Reports For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 8 Approve Retention of Disposable Profits For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 9 Approve Dividends For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 10 Approve Reduction in Share Capital For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 11 Authorize Share Repurchase Program For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 12 Approve 3:1 Stock Split For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 13 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 14 Appoint Deloitte & Touche Ltd. as Independent Auditor and Deloitte AG as Statutory Auditor For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 15 Appoint PricewaterhouseCoopers AG as Special Auditor For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 16 Approve Discharge of Board and Senior Management For For Yes Bushido Long/Short Fund bushidom Allied World Assurance Company Holdings, AG AWH Switzerland H01531104 Annual 01-May-14 05-Mar-14 Management 17 Transact Other Business (Voting) For For Yes Bushido Long/Short Fund bushidom St. Jude Medical, Inc. STJ USA Annual 01-May-14 04-Mar-14 Management Elect Director Richard R. Devenuti For For Yes Bushido Long/Short Fund bushidom St. Jude Medical, Inc. STJ USA Annual 01-May-14 04-Mar-14 Management Elect Director Stefan K. Widensohler For For Yes Bushido Long/Short Fund bushidom St. Jude Medical, Inc. STJ USA Annual 01-May-14 04-Mar-14 Management Elect Director Wendy L. Yarno For For Yes Bushido Long/Short Fund bushidom St. Jude Medical, Inc. STJ USA Annual 01-May-14 04-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom St. Jude Medical, Inc. STJ USA Annual 01-May-14 04-Mar-14 Management 3 Approve Executive Incentive Bonus Plan For For Yes Bushido Long/Short Fund bushidom St. Jude Medical, Inc. STJ USA Annual 01-May-14 04-Mar-14 Management 4 Declassify the Board of Directors For For Yes Bushido Long/Short Fund bushidom St. Jude Medical, Inc. STJ USA Annual 01-May-14 04-Mar-14 Management 5 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management Elect Director Sharon L. Allen For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management Elect Director Susan S. Bies For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management Elect Director Jack O. Bovender, Jr. For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management Elect Director Frank P. Bramble, Sr. For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management Elect Director Pierre J. P. de Weck For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management Elect Director Arnold W. Donald For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management Elect Director Charles K. Gifford For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management Elect Director Charles O. Holliday, Jr. For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management Elect Director Linda P. Hudson For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management Elect Director Monica C. Lozano For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management Elect Director Thomas J. May For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management Elect Director Brian T. Moynihan For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management Elect Director Lionel L. Nowell, III For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management Elect Director Clayton S. Rose For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management Elect Director R. David Yost For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management 3 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Management 4 Amend Certificate of Designations for Series T Preferred Stock For For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Share Holder 5 Provide for Cumulative Voting Against For Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Share Holder 6 Adopt Proxy Access Right Against Against Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Share Holder 7 Report on Climate Change Financing Risk Against Against Yes Bushido Long/Short Fund bushidom Bank of America Corporation BAC USA Annual 07-May-14 12-Mar-14 Share Holder 8 Report on Lobbying Payments and Policy Against Against Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1a Elect Director Donna M. Alvarado For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1b Elect Director John B. Breaux For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1c Elect Director Pamela L. Carter For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1d Elect Director Steven T. Halverson For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1e Elect Director Edward J. Kelly, III For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1f Elect Director Gilbert H. Lamphere For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1g Elect Director John D. McPherson For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1h Elect Director Timothy T. O'Toole For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1i Elect Director David M. Ratcliffe For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1j Elect Director Donald J. Shepard For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1k Elect Director Michael J. Ward For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1l Elect Director J.C.Watts, Jr. For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1m Elect Director J. Steven Whisler For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 2 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Share Holder 4 Provide Right to Act by Written Consent Against For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1a Elect Director Donna M. Alvarado For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1b Elect Director John B. Breaux For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1c Elect Director Pamela L. Carter For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1d Elect Director Steven T. Halverson For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1e Elect Director Edward J. Kelly, III For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1f Elect Director Gilbert H. Lamphere For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1g Elect Director John D. McPherson For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1h Elect Director Timothy T. O'Toole For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1i Elect Director David M. Ratcliffe For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1j Elect Director Donald J. Shepard For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1k Elect Director Michael J. Ward For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1l Elect Director J.C. Watts, Jr. For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 1m Elect Director J. Steven Whisler For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 2 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom CSX Corporation CSX USA Annual 07-May-14 07-Mar-14 Share Holder 4 Provide Right to Act by Written Consent Against For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 38 Management Elect Director Peter J. Rose For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 38 Management Elect Director Robert R. Wright For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 38 Management Elect Director Mark A. Emmert For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 38 Management Elect Director R. Jordan Gates For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 38 Management Elect Director Dan P. Kourkoumelis For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 38 Management Elect Director Michael J. Malone For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 38 Management Elect Director John W. Meisenbach For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 38 Management Elect Director Jeffrey S. Musser For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 38 Management Elect Director Liane J. Pelletier For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 38 Management Elect Director James L.K. Wang For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 38 Management Elect Director Tay Yoshitani For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 38 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 38 Management 3 Approve Stock Option Plan For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 38 Management 4 Amend Qualified Employee Stock Purchase Plan For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 38 Management 5 Approve Restricted Stock Plan For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 38 Management 6 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 Management Elect Director Peter J. Rose For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 Management Elect Director Robert R. Wright For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 Management Elect Director Mark A. Emmert For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 Management Elect Director R. Jordan Gates For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 Management Elect Director Dan P. Kourkoumelis For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 Management Elect Director Michael J. Malone For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 Management Elect Director John W. Meisenbach For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 Management Elect Director Jeffrey S. Musser For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 Management Elect Director Liane J. Pelletier For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 Management Elect Director James L.K. Wang For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 Management Elect Director Tay Yoshitani For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 Management 3 Approve Stock Option Plan For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 Management 4 Amend Qualified Employee Stock Purchase Plan For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 Management 5 Approve Restricted Stock Plan For For Yes Bushido Long/Short Fund bushidom Expeditors International of Washington, Inc. EXPD USA Annual 07-May-14 06-Mar-14 Management 6 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Nordstrom, Inc. JWN USA Annual 07-May-14 10-Mar-14 Management 1a Elect Director Phyllis J. Campbell For For Yes Bushido Long/Short Fund bushidom Nordstrom, Inc. JWN USA Annual 07-May-14 10-Mar-14 Management 1b Elect Director Michelle M. Ebanks For For Yes Bushido Long/Short Fund bushidom Nordstrom, Inc. JWN USA Annual 07-May-14 10-Mar-14 Management 1c Elect Director Enrique Hernandez, Jr. For For Yes Bushido Long/Short Fund bushidom Nordstrom, Inc. JWN USA Annual 07-May-14 10-Mar-14 Management 1d Elect Director Robert G. Miller For For Yes Bushido Long/Short Fund bushidom Nordstrom, Inc. JWN USA Annual 07-May-14 10-Mar-14 Management 1e Elect Director Blake W. Nordstrom For For Yes Bushido Long/Short Fund bushidom Nordstrom, Inc. JWN USA Annual 07-May-14 10-Mar-14 Management 1f Elect Director Erik B. Nordstrom For For Yes Bushido Long/Short Fund bushidom Nordstrom, Inc. JWN USA Annual 07-May-14 10-Mar-14 Management 1g Elect Director Peter E. Nordstrom For For Yes Bushido Long/Short Fund bushidom Nordstrom, Inc. JWN USA Annual 07-May-14 10-Mar-14 Management 1h Elect Director Philip G. Satre For For Yes Bushido Long/Short Fund bushidom Nordstrom, Inc. JWN USA Annual 07-May-14 10-Mar-14 Management 1i Elect Director Brad D. Smith For For Yes Bushido Long/Short Fund bushidom Nordstrom, Inc. JWN USA Annual 07-May-14 10-Mar-14 Management 1j Elect Director B. Kevin Turner For For Yes Bushido Long/Short Fund bushidom Nordstrom, Inc. JWN USA Annual 07-May-14 10-Mar-14 Management 1k Elect Director Robert D. Walter For For Yes Bushido Long/Short Fund bushidom Nordstrom, Inc. JWN USA Annual 07-May-14 10-Mar-14 Management 1l Elect Director Alison A. Winter For For Yes Bushido Long/Short Fund bushidom Nordstrom, Inc. JWN USA Annual 07-May-14 10-Mar-14 Management 2 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Nordstrom, Inc. JWN USA Annual 07-May-14 10-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Management Elect Director Harold Brown For For Yes Bushido Long/Short Fund bushidom Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Management Elect Director Andre Calantzopoulos For For Yes Bushido Long/Short Fund bushidom Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Management Elect Director Louis C. Camilleri For For Yes Bushido Long/Short Fund bushidom Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Management Elect Director Jennifer Li For For Yes Bushido Long/Short Fund bushidom Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Management Elect Director Sergio Marchionne For For Yes Bushido Long/Short Fund bushidom Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Management Elect Director Kalpana Morparia For For Yes Bushido Long/Short Fund bushidom Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Management Elect Director Lucio A. Noto For For Yes Bushido Long/Short Fund bushidom Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Management Elect Director Robert B. Polet For For Yes Bushido Long/Short Fund bushidom Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Management Elect Director Carlos Slim Helu For For Yes Bushido Long/Short Fund bushidom Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Management Elect Director Stephen M. Wolf For For Yes Bushido Long/Short Fund bushidom Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Management 2 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Share Holder 4 Report on Lobbying Payments and Policy Against Against Yes Bushido Long/Short Fund bushidom Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Share Holder 5 Adopt Policy to Restrict Non-Required Animal Testing Against Against Yes Bushido Long/Short Fund bushidom The Dun & Bradstreet Corporation DNB USA 26483E100 Annual 07-May-14 12-Mar-14 Management 1a Elect Director Austin A. Adams For For Yes Bushido Long/Short Fund bushidom The Dun & Bradstreet Corporation DNB USA 26483E100 Annual 07-May-14 12-Mar-14 Management 1b Elect Director Robert P. Carrigan For For Yes Bushido Long/Short Fund bushidom The Dun & Bradstreet Corporation DNB USA 26483E100 Annual 07-May-14 12-Mar-14 Management 1c Elect Director Christopher J. Coughlin For For Yes Bushido Long/Short Fund bushidom The Dun & Bradstreet Corporation DNB USA 26483E100 Annual 07-May-14 12-Mar-14 Management 1d Elect Director James N. Fernandez For For Yes Bushido Long/Short Fund bushidom The Dun & Bradstreet Corporation DNB USA 26483E100 Annual 07-May-14 12-Mar-14 Management 1e Elect Director Paul R. Garcia For For Yes Bushido Long/Short Fund bushidom The Dun & Bradstreet Corporation DNB USA 26483E100 Annual 07-May-14 12-Mar-14 Management 1f Elect Director Anastassia Lauterbach For For Yes Bushido Long/Short Fund bushidom The Dun & Bradstreet Corporation DNB USA 26483E100 Annual 07-May-14 12-Mar-14 Management 1g Elect Director Thomas J. Manning For For Yes Bushido Long/Short Fund bushidom The Dun & Bradstreet Corporation DNB USA 26483E100 Annual 07-May-14 12-Mar-14 Management 1h Elect Director Sandra E. Peterson For For Yes Bushido Long/Short Fund bushidom The Dun & Bradstreet Corporation DNB USA 26483E100 Annual 07-May-14 12-Mar-14 Management 1i Elect Director Judith A. Reinsdorf For For Yes Bushido Long/Short Fund bushidom The Dun & Bradstreet Corporation DNB USA 26483E100 Annual 07-May-14 12-Mar-14 Management 2 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom The Dun & Bradstreet Corporation DNB USA 26483E100 Annual 07-May-14 12-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom The Dun & Bradstreet Corporation DNB USA 26483E100 Annual 07-May-14 12-Mar-14 Share Holder 4 Require Independent Board Chairman Against For Yes Bushido Long/Short Fund bushidom Assurant, Inc. AIZ USA 04621X108 Annual 08-May-14 13-Mar-14 Management 1a Elect Director Elaine D. Rosen For For Yes Bushido Long/Short Fund bushidom Assurant, Inc. AIZ USA 04621X108 Annual 08-May-14 13-Mar-14 Management 1b Elect Director Howard L. Carver For For Yes Bushido Long/Short Fund bushidom Assurant, Inc. AIZ USA 04621X108 Annual 08-May-14 13-Mar-14 Management 1c Elect Director Juan N. Cento For For Yes Bushido Long/Short Fund bushidom Assurant, Inc. AIZ USA 04621X108 Annual 08-May-14 13-Mar-14 Management 1d Elect Director Elyse Douglas For For Yes Bushido Long/Short Fund bushidom Assurant, Inc. AIZ USA 04621X108 Annual 08-May-14 13-Mar-14 Management 1e Elect Director Lawrence V. Jackson For For Yes Bushido Long/Short Fund bushidom Assurant, Inc. AIZ USA 04621X108 Annual 08-May-14 13-Mar-14 Management 1f Elect Director David B. Kelso For For Yes Bushido Long/Short Fund bushidom Assurant, Inc. AIZ USA 04621X108 Annual 08-May-14 13-Mar-14 Management 1g Elect Director Charles J. Koch For For Yes Bushido Long/Short Fund bushidom Assurant, Inc. AIZ USA 04621X108 Annual 08-May-14 13-Mar-14 Management 1h Elect Director Jean- Paul L. Montupet For For Yes Bushido Long/Short Fund bushidom Assurant, Inc. AIZ USA 04621X108 Annual 08-May-14 13-Mar-14 Management 1i Elect Director Robert B. Pollock For For Yes Bushido Long/Short Fund bushidom Assurant, Inc. AIZ USA 04621X108 Annual 08-May-14 13-Mar-14 Management 1j Elect Director Paul J. Reilly For For Yes Bushido Long/Short Fund bushidom Assurant, Inc. AIZ USA 04621X108 Annual 08-May-14 13-Mar-14 Management 1k Elect Director Robert W. Stein For For Yes Bushido Long/Short Fund bushidom Assurant, Inc. AIZ USA 04621X108 Annual 08-May-14 13-Mar-14 Management 2 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Assurant, Inc. AIZ USA 04621X108 Annual 08-May-14 13-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Reynolds American Inc. RAI USA Annual 08-May-14 10-Mar-14 Management 1a Elect Director Susan M. Cameron For For Yes Bushido Long/Short Fund bushidom Reynolds American Inc. RAI USA Annual 08-May-14 10-Mar-14 Management 1b Elect Director Luc Jobin For For Yes Bushido Long/Short Fund bushidom Reynolds American Inc. RAI USA Annual 08-May-14 10-Mar-14 Management 1c Elect Director Nana Mensah For For Yes Bushido Long/Short Fund bushidom Reynolds American Inc. RAI USA Annual 08-May-14 10-Mar-14 Management 1d Elect Director Ronald S. Rolfe For For Yes Bushido Long/Short Fund bushidom Reynolds American Inc. RAI USA Annual 08-May-14 10-Mar-14 Management 1e Elect Director John J. Zillmer For For Yes Bushido Long/Short Fund bushidom Reynolds American Inc. RAI USA Annual 08-May-14 10-Mar-14 Management 1f Elect Director Nicholas Scheele For For Yes Bushido Long/Short Fund bushidom Reynolds American Inc. RAI USA Annual 08-May-14 10-Mar-14 Management 2 Amend Omnibus Stock Plan For For Yes Bushido Long/Short Fund bushidom Reynolds American Inc. RAI USA Annual 08-May-14 10-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Reynolds American Inc. RAI USA Annual 08-May-14 10-Mar-14 Management 4 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Reynolds American Inc. RAI USA Annual 08-May-14 10-Mar-14 Share Holder 5 Report on Lobbying Payments and Policy Against Against Yes Bushido Long/Short Fund bushidom Reynolds American Inc. RAI USA Annual 08-May-14 10-Mar-14 Share Holder 6 Adopt Policy to Restrict Non-Required Animal Testing Against Against Yes Bushido Long/Short Fund bushidom AXIS Capital Holdings Limited AXS Bermuda G0692U109 Annual 09-May-14 11-Mar-14 Management Elect Robert L. Friedman as Director For For Yes Bushido Long/Short Fund bushidom AXIS Capital Holdings Limited AXS Bermuda G0692U109 Annual 09-May-14 11-Mar-14 Management Elect Cheryl-Ann Lister as Director For For Yes Bushido Long/Short Fund bushidom AXIS Capital Holdings Limited AXS Bermuda G0692U109 Annual 09-May-14 11-Mar-14 Management Elect Thomas C. Ramey as Director For For Yes Bushido Long/Short Fund bushidom AXIS Capital Holdings Limited AXS Bermuda G0692U109 Annual 09-May-14 11-Mar-14 Management Elect Wilhelm Zeller as Director For For Yes Bushido Long/Short Fund bushidom AXIS Capital Holdings Limited AXS Bermuda G0692U109 Annual 09-May-14 11-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom AXIS Capital Holdings Limited AXS Bermuda G0692U109 Annual 09-May-14 11-Mar-14 Management 3 Ratify Deloitte & Touche Ltd. as Auditors For For Yes Bushido Long/Short Fund bushidom Tupperware Brands Corporation TUP USA Annual 09-May-14 17-Mar-14 Management Elect Director Catherine A. Bertini For For Yes Bushido Long/Short Fund bushidom Tupperware Brands Corporation TUP USA Annual 09-May-14 17-Mar-14 Management Elect Director Susan M. Cameron For For Yes Bushido Long/Short Fund bushidom Tupperware Brands Corporation TUP USA Annual 09-May-14 17-Mar-14 Management Elect Director Kriss Cloninger, III For For Yes Bushido Long/Short Fund bushidom Tupperware Brands Corporation TUP USA Annual 09-May-14 17-Mar-14 Management Elect Director E. V. Goings For For Yes Bushido Long/Short Fund bushidom Tupperware Brands Corporation TUP USA Annual 09-May-14 17-Mar-14 Management Elect Director Joe R. Lee For For Yes Bushido Long/Short Fund bushidom Tupperware Brands Corporation TUP USA Annual 09-May-14 17-Mar-14 Management Elect Director Angel R. Martinez For For Yes Bushido Long/Short Fund bushidom Tupperware Brands Corporation TUP USA Annual 09-May-14 17-Mar-14 Management Elect Director Antonio Monteiro de Castro For For Yes Bushido Long/Short Fund bushidom Tupperware Brands Corporation TUP USA Annual 09-May-14 17-Mar-14 Management Elect Director Robert J. Murray For For Yes Bushido Long/Short Fund bushidom Tupperware Brands Corporation TUP USA Annual 09-May-14 17-Mar-14 Management Elect Director David R. Parker For For Yes Bushido Long/Short Fund bushidom Tupperware Brands Corporation TUP USA Annual 09-May-14 17-Mar-14 Management Elect Director Joyce M. Roche For For Yes Bushido Long/Short Fund bushidom Tupperware Brands Corporation TUP USA Annual 09-May-14 17-Mar-14 Management Elect Director M. Anne Szostak For For Yes Bushido Long/Short Fund bushidom Tupperware Brands Corporation TUP USA Annual 09-May-14 17-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Tupperware Brands Corporation TUP USA Annual 09-May-14 17-Mar-14 Management 3 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 1a Elect Director Robert H. Benmosche For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 1b Elect Director W. Don Cornwell For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 1c Elect Director Peter R. Fisher For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 1d Elect Director John H. Fitzpatrick For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 1e Elect Director William G. Jurgensen For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 1f Elect Director Christopher S. Lynch For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 1g Elect Director Arthur C. Martinez For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 1h Elect Director George L. Miles, Jr. For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 1i Elect Director Henry S. Miller For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 1j Elect Director Robert S. Miller For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 1k Elect Director Suzanne Nora Johnson For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 1l Elect Director Ronald A. Rittenmeyer For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 1m Elect Director Douglas M. Steenland For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 1n Elect Director Theresa M. Stone For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 3 Amend Certificate of Incorporation to Continue to Restrict Certain Transfers of AIG Common Stock in Order to Protect AIG's Tax Attributes For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 4 Amend Tax Asset Protection Plan For For Yes Bushido Long/Short Fund bushidom AMERICAN INTERNATIONAL GROUP, INC. AIG USA Annual 12-May-14 17-Mar-14 Management 5 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom PartnerRe Ltd. PRE Bermuda G6852T105 Annual 13-May-14 17-Mar-14 Management Elect Director Judith Hanratty For For Yes Bushido Long/Short Fund bushidom PartnerRe Ltd. PRE Bermuda G6852T105 Annual 13-May-14 17-Mar-14 Management Elect Director Costas Miranthis For For Yes Bushido Long/Short Fund bushidom PartnerRe Ltd. PRE Bermuda G6852T105 Annual 13-May-14 17-Mar-14 Management Elect Director Remy Sautter For For Yes Bushido Long/Short Fund bushidom PartnerRe Ltd. PRE Bermuda G6852T105 Annual 13-May-14 17-Mar-14 Management Elect Director Egbert Willam For For Yes Bushido Long/Short Fund bushidom PartnerRe Ltd. PRE Bermuda G6852T105 Annual 13-May-14 17-Mar-14 Management 2 Approve Deloitte & Touche Ltd. as Auditors and Authorize Board to Fix Their Remuneration For For Yes Bushido Long/Short Fund bushidom PartnerRe Ltd. PRE Bermuda G6852T105 Annual 13-May-14 17-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom PartnerRe Ltd. PRE Bermuda G6852T105 Annual 13-May-14 17-Mar-14 Management Elect Director Judith Hanratty For For Yes Bushido Long/Short Fund bushidom PartnerRe Ltd. PRE Bermuda G6852T105 Annual 13-May-14 17-Mar-14 Management Elect Director Costas Miranthis For For Yes Bushido Long/Short Fund bushidom PartnerRe Ltd. PRE Bermuda G6852T105 Annual 13-May-14 17-Mar-14 Management Elect Director Remy Sautter For For Yes Bushido Long/Short Fund bushidom PartnerRe Ltd. PRE Bermuda G6852T105 Annual 13-May-14 17-Mar-14 Management Elect Director Egbert Willam For For Yes Bushido Long/Short Fund bushidom PartnerRe Ltd. PRE Bermuda G6852T105 Annual 13-May-14 17-Mar-14 Management 2 Approve Deloitte & Touche Ltd. as Auditors and Authorize Board to Fix Their Remuneration For For Yes Bushido Long/Short Fund bushidom PartnerRe Ltd. PRE Bermuda G6852T105 Annual 13-May-14 17-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Everest Re Group, Ltd. RE Bermuda G3223R108 Annual 14-May-14 20-Mar-14 Management Elect Director Dominic J. Addesso For For Yes Bushido Long/Short Fund bushidom Everest Re Group, Ltd. RE Bermuda G3223R108 Annual 14-May-14 20-Mar-14 Management Elect Director John J. Amore For For Yes Bushido Long/Short Fund bushidom Everest Re Group, Ltd. RE Bermuda G3223R108 Annual 14-May-14 20-Mar-14 Management Elect Director John R. Dunne For For Yes Bushido Long/Short Fund bushidom Everest Re Group, Ltd. RE Bermuda G3223R108 Annual 14-May-14 20-Mar-14 Management Elect Director William F. Galtney, Jr. For For Yes Bushido Long/Short Fund bushidom Everest Re Group, Ltd. RE Bermuda G3223R108 Annual 14-May-14 20-Mar-14 Management Elect Director Roger M. Singer For For Yes Bushido Long/Short Fund bushidom Everest Re Group, Ltd. RE Bermuda G3223R108 Annual 14-May-14 20-Mar-14 Management Elect Director Joseph V. Taranto For For Yes Bushido Long/Short Fund bushidom Everest Re Group, Ltd. RE Bermuda G3223R108 Annual 14-May-14 20-Mar-14 Management Elect Director John A. Weber For For Yes Bushido Long/Short Fund bushidom Everest Re Group, Ltd. RE Bermuda G3223R108 Annual 14-May-14 20-Mar-14 Management 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Yes Bushido Long/Short Fund bushidom Everest Re Group, Ltd. RE Bermuda G3223R108 Annual 14-May-14 20-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Bushido Long/Short Fund bushidom Apache Corporation APA USA Annual 15-May-14 17-Mar-14 Management 1 Elect Director G. Steven Farris For For Yes Bushido Long/Short Fund bushidom Apache Corporation APA USA Annual 15-May-14 17-Mar-14 Management 2 Elect Director A.D. Frazier, Jr. For For Yes Bushido Long/Short Fund bushidom Apache Corporation APA USA Annual 15-May-14 17-Mar-14 Management 3 Elect Director Amy H. Nelson For For Yes Bushido Long/Short Fund bushidom Apache Corporation APA USA Annual 15-May-14 17-Mar-14 Management 4 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Apache Corporation APA USA Annual 15-May-14 17-Mar-14 Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Apache Corporation APA USA Annual 15-May-14 17-Mar-14 Management 6 Declassify the Board of Directors For For Yes Bushido Long/Short Fund bushidom Credit Acceptance Corporation CACC USA Annual 15-May-14 20-Mar-14 Management Elect Director Donald A. Foss For For Yes Bushido Long/Short Fund bushidom Credit Acceptance Corporation CACC USA Annual 15-May-14 20-Mar-14 Management Elect Director Glenda J. Flanagan For For Yes Bushido Long/Short Fund bushidom Credit Acceptance Corporation CACC USA Annual 15-May-14 20-Mar-14 Management Elect Director Brett A. Roberts For For Yes Bushido Long/Short Fund bushidom Credit Acceptance Corporation CACC USA Annual 15-May-14 20-Mar-14 Management Elect Director Thomas N. Tryforos For For Yes Bushido Long/Short Fund bushidom Credit Acceptance Corporation CACC USA Annual 15-May-14 20-Mar-14 Management Elect Director Scott J. Vassalluzzo For For Yes Bushido Long/Short Fund bushidom Credit Acceptance Corporation CACC USA Annual 15-May-14 20-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Credit Acceptance Corporation CACC USA Annual 15-May-14 20-Mar-14 Management 3 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Management Elect Director Dianne Neal Blixt For For Yes Bushido Long/Short Fund bushidom Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Management Elect Director Andrew H. Card, Jr. For For Yes Bushido Long/Short Fund bushidom Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Management Elect Director Virgis W. Colbert For For Yes Bushido Long/Short Fund bushidom Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Management Elect Director David E.R. Dangoor For For Yes Bushido Long/Short Fund bushidom Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Management Elect Director Murray S. Kessler For For Yes Bushido Long/Short Fund bushidom Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Management Elect Director Jerry W. Levin For For Yes Bushido Long/Short Fund bushidom Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Management Elect Director Richard W. Roedel For For Yes Bushido Long/Short Fund bushidom Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Management 3 Amend Omnibus Stock Plan For For Yes Bushido Long/Short Fund bushidom Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Management 4 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Share Holder 5 Report on Lobbying Payments and Policy Against For Yes Bushido Long/Short Fund bushidom Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Share Holder 6 Inform Poor and Less Educated on Health Consequences of Tobacco Against Against Yes Bushido Long/Short Fund bushidom The Goldman Sachs Group, Inc. GS USA 38141G104 Annual 16-May-14 17-Mar-14 Management 1a Elect Director Lloyd C. Blankfein For For Yes Bushido Long/Short Fund bushidom The Goldman Sachs Group, Inc. GS USA 38141G104 Annual 16-May-14 17-Mar-14 Management 1b Elect Director M. Michele Burns For For Yes Bushido Long/Short Fund bushidom The Goldman Sachs Group, Inc. GS USA 38141G104 Annual 16-May-14 17-Mar-14 Management 1c Elect Director Gary D. Cohn For For Yes Bushido Long/Short Fund bushidom The Goldman Sachs Group, Inc. GS USA 38141G104 Annual 16-May-14 17-Mar-14 Management 1d Elect Director Claes Dahlback For For Yes Bushido Long/Short Fund bushidom The Goldman Sachs Group, Inc. GS USA 38141G104 Annual 16-May-14 17-Mar-14 Management 1e Elect Director William W. George For For Yes Bushido Long/Short Fund bushidom The Goldman Sachs Group, Inc. GS USA 38141G104 Annual 16-May-14 17-Mar-14 Management 1f Elect Director James A. Johnson For For Yes Bushido Long/Short Fund bushidom The Goldman Sachs Group, Inc. GS USA 38141G104 Annual 16-May-14 17-Mar-14 Management 1g Elect Director Lakshmi N. Mittal For For Yes Bushido Long/Short Fund bushidom The Goldman Sachs Group, Inc. GS USA 38141G104 Annual 16-May-14 17-Mar-14 Management 1h Elect Director Adebayo O. Ogunlesi For For Yes Bushido Long/Short Fund bushidom The Goldman Sachs Group, Inc. GS USA 38141G104 Annual 16-May-14 17-Mar-14 Management 1i Elect Director Peter Oppenheimer For For Yes Bushido Long/Short Fund bushidom The Goldman Sachs Group, Inc. GS USA 38141G104 Annual 16-May-14 17-Mar-14 Management 1j Elect Director James J. Schiro For For Yes Bushido Long/Short Fund bushidom The Goldman Sachs Group, Inc. GS USA 38141G104 Annual 16-May-14 17-Mar-14 Management 1k Elect Director Debora L. Spar For For Yes Bushido Long/Short Fund bushidom The Goldman Sachs Group, Inc. GS USA 38141G104 Annual 16-May-14 17-Mar-14 Management 1l Elect Director Mark E. Tucker For For Yes Bushido Long/Short Fund bushidom The Goldman Sachs Group, Inc. GS USA 38141G104 Annual 16-May-14 17-Mar-14 Management 1m Elect Director David A. Viniar For For Yes Bushido Long/Short Fund bushidom The Goldman Sachs Group, Inc. GS USA 38141G104 Annual 16-May-14 17-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom The Goldman Sachs Group, Inc. GS USA 38141G104 Annual 16-May-14 17-Mar-14 Management 3 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom The Goldman Sachs Group, Inc. GS USA 38141G104 Annual 16-May-14 17-Mar-14 Share Holder 4 Adopt Proxy Access Right Against Against Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 1a Re-elect J. Roderick Clark as Director For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 1b Re-elect Roxanne J. Decyk as Director For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 1c Re-elect Mary E. Francis CBE as Director For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 1d Re-elect C. Christopher Gaut as Director For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 1e Re-elect Gerald W. Haddock as Director For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 1f Re-elect Francis S. Kalman as Director For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 1g Re-elect Daniel W. Rabun as Director For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 1h Re-elect Keith O. Rattie as Director For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 1i Re-elect Paul E. Rowsey, III as Director For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 2 Issue of Equity or Equity-Linked Securities with Pre-emptive Rights For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 3 Reappoint KPMG LLP as Auditors of the Company For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 4 Reappoint KPMG Audit Plc as Auditors of the Company For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 5 Authorize Board to Fix Remuneration of Auditors For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 6 Approve Remuneration Policy For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 7 Approve Remuneration Report For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 8 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 9 Accept Financial Statements and Statutory Reports For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 10 Approve Capital Reorganisation Converting Undistributable Reserves to Distributable Reserves For For Yes Bushido Long/Short Fund bushidom Ensco plc ESV United Kingdom G3157S106 Annual 19-May-14 28-Mar-14 Management 11 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Richard D. Kinder For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Steven J. Kean For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Anthony W. Hall, Jr. For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Deborah A. Macdonald For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Michael J. Miller For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Michael C. Morgan For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Fayez Sarofim For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director C. Park Shaper For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Joel V. Staff For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director John M. Stokes For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Robert F. Vagt For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management 2 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Share Holder 3 Report on Financial Risks of Climate Change Against Against Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Share Holder 4 Report on Methane Emissions Management, Pipeline Maintenance and Reduction Targets Against Against Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Share Holder 5 Report on Sustainability Against Against Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Richard D. Kinder For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Steven J. Kean For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Anthony W. Hall, Jr. For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Deborah A. Macdonald For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Michael J. Miller For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Michael C. Morgan For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Fayez Sarofim For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director C. Park Shaper For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Joel V. Staff For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director John M. Stokes For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management Elect Director Robert F. Vagt For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Management 2 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Share Holder 3 Report on Financial Risks of Climate Change Against Against Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Share Holder 4 Report on Methane Emissions Management, Pipeline Maintenance and Reduction Targets Against Against Yes Bushido Long/Short Fund bushidom Kinder Morgan, Inc. KMI USA 49456B101 Annual 19-May-14 28-Mar-14 Share Holder 5 Report on Sustainability Against Against Yes Bushido Long/Short Fund bushidom JPMorgan Chase & Co. JPM USA 46625H100 Annual 20-May-14 21-Mar-14 Management 1a Elect Director Linda B. Bammann For For Yes Bushido Long/Short Fund bushidom JPMorgan Chase & Co. JPM USA 46625H100 Annual 20-May-14 21-Mar-14 Management 1b Elect Director James A. Bell For For Yes Bushido Long/Short Fund bushidom JPMorgan Chase & Co. JPM USA 46625H100 Annual 20-May-14 21-Mar-14 Management 1c Elect Director Crandall C. Bowles For For Yes Bushido Long/Short Fund bushidom JPMorgan Chase & Co. JPM USA 46625H100 Annual 20-May-14 21-Mar-14 Management 1d Elect Director Stephen B. Burke For For Yes Bushido Long/Short Fund bushidom JPMorgan Chase & Co. JPM USA 46625H100 Annual 20-May-14 21-Mar-14 Management 1e Elect Director James S. Crown For For Yes Bushido Long/Short Fund bushidom JPMorgan Chase & Co. JPM USA 46625H100 Annual 20-May-14 21-Mar-14 Management 1f Elect Director James Dimon For For Yes Bushido Long/Short Fund bushidom JPMorgan Chase & Co. JPM USA 46625H100 Annual 20-May-14 21-Mar-14 Management 1g Elect Director Timothy P. Flynn For For Yes Bushido Long/Short Fund bushidom JPMorgan Chase & Co. JPM USA 46625H100 Annual 20-May-14 21-Mar-14 Management 1h Elect Director Laban P. Jackson, Jr. For For Yes Bushido Long/Short Fund bushidom JPMorgan Chase & Co. JPM USA 46625H100 Annual 20-May-14 21-Mar-14 Management 1i Elect Director Michael A. Neal For For Yes Bushido Long/Short Fund bushidom JPMorgan Chase & Co. JPM USA 46625H100 Annual 20-May-14 21-Mar-14 Management 1j Elect Director Lee R. Raymond For For Yes Bushido Long/Short Fund bushidom JPMorgan Chase & Co. JPM USA 46625H100 Annual 20-May-14 21-Mar-14 Management 1k Elect Director William C. Weldon For For Yes Bushido Long/Short Fund bushidom JPMorgan Chase & Co. JPM USA 46625H100 Annual 20-May-14 21-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom JPMorgan Chase & Co. JPM USA 46625H100 Annual 20-May-14 21-Mar-14 Management 3 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom JPMorgan Chase & Co. JPM USA 46625H100 Annual 20-May-14 21-Mar-14 Share Holder 4 Report on Lobbying Payments and Policy Against Against Yes Bushido Long/Short Fund bushidom JPMorgan Chase & Co. JPM USA 46625H100 Annual 20-May-14 21-Mar-14 Share Holder 5 Amend Articles/Bylaws/Charter Call Special Meetings Against For Yes Bushido Long/Short Fund bushidom JPMorgan Chase & Co. JPM USA 46625H100 Annual 20-May-14 21-Mar-14 Share Holder 6 Provide for Cumulative Voting Against For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management Elect John T. Baily as Director For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management Elect Norman Barham as Director For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management Elect Galen R. Barnes as Director For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management Elect William H. Bolinder as Director For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management Elect John R. Charman as Director For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management Elect Susan S. Fleming as Director For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management Elect Scott D. Moore as Director For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management Elect Robert A. Spass as Director For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management 2 Approve Ernst & Young Ltd. as Auditors and Authorize Board through the Audit Committee to Fix Their Remuneration For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management Elect John T. Baily as Director For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management Elect Norman Barham as Director For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management Elect Galen R. Barnes as Director For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management Elect William H. Bolinder as Director For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management Elect John R. Charman as Director For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management Elect Susan S. Fleming as Director For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management Elect Scott D. Moore as Director For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management Elect Robert A. Spass as Director For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management 2 Approve Ernst & Young Ltd. as Auditors and Authorize Boardthrough the Audit Committee to Fix Their Remuneration For For Yes Bushido Long/Short Fund bushidom Endurance Specialty Holdings Ltd. ENH Bermuda G30397106 Annual 21-May-14 21-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Bushido Long/Short Fund bushidom Northrop Grumman Corporation NOC USA Annual 21-May-14 18-Mar-14 Management Elect Director Wesley G. Bush For For Yes Bushido Long/Short Fund bushidom Northrop Grumman Corporation NOC USA Annual 21-May-14 18-Mar-14 Management Elect Director Victor H. Fazio For For Yes Bushido Long/Short Fund bushidom Northrop Grumman Corporation NOC USA Annual 21-May-14 18-Mar-14 Management Elect Director Donald E. Felsinger For For Yes Bushido Long/Short Fund bushidom Northrop Grumman Corporation NOC USA Annual 21-May-14 18-Mar-14 Management Elect Director Bruce S. Gordon For For Yes Bushido Long/Short Fund bushidom Northrop Grumman Corporation NOC USA Annual 21-May-14 18-Mar-14 Management Elect Director William H. Hernandez For For Yes Bushido Long/Short Fund bushidom Northrop Grumman Corporation NOC USA Annual 21-May-14 18-Mar-14 Management Elect Director Madeleine A. Kleiner For For Yes Bushido Long/Short Fund bushidom Northrop Grumman Corporation NOC USA Annual 21-May-14 18-Mar-14 Management Elect Director Karl J. Krapek For For Yes Bushido Long/Short Fund bushidom Northrop Grumman Corporation NOC USA Annual 21-May-14 18-Mar-14 Management Elect Director Richard B. Myers For For Yes Bushido Long/Short Fund bushidom Northrop Grumman Corporation NOC USA Annual 21-May-14 18-Mar-14 Management Elect Director Gary Roughead For For Yes Bushido Long/Short Fund bushidom Northrop Grumman Corporation NOC USA Annual 21-May-14 18-Mar-14 Management Elect Director Thomas M. Schoewe For For Yes Bushido Long/Short Fund bushidom Northrop Grumman Corporation NOC USA Annual 21-May-14 18-Mar-14 Management Elect Director Kevin W. Sharer For For Yes Bushido Long/Short Fund bushidom Northrop Grumman Corporation NOC USA Annual 21-May-14 18-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Northrop Grumman Corporation NOC USA Annual 21-May-14 18-Mar-14 Management 3 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Northrop Grumman Corporation NOC USA Annual 21-May-14 18-Mar-14 Share Holder 4 Require Independent Board Chairman Against Against Yes Bushido Long/Short Fund bushidom Annaly Capital Management, Inc. NLY USA Annual 22-May-14 28-Mar-14 Management 1a Elect Director Jonathan D. Green For For Yes Bushido Long/Short Fund bushidom Annaly Capital Management, Inc. NLY USA Annual 22-May-14 28-Mar-14 Management 1b Elect Director John H. Schaefer For For Yes Bushido Long/Short Fund bushidom Annaly Capital Management, Inc. NLY USA Annual 22-May-14 28-Mar-14 Management 1c Elect Director Francine J. Bovich For For Yes Bushido Long/Short Fund bushidom Annaly Capital Management, Inc. NLY USA Annual 22-May-14 28-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Annaly Capital Management, Inc. NLY USA Annual 22-May-14 28-Mar-14 Management 3 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Flowserve Corporation FLS USA 34354P105 Annual 22-May-14 27-Mar-14 Management Elect Director Gayla J. Delly For For Yes Bushido Long/Short Fund bushidom Flowserve Corporation FLS USA 34354P105 Annual 22-May-14 27-Mar-14 Management Elect Director Rick J. Mills For For Yes Bushido Long/Short Fund bushidom Flowserve Corporation FLS USA 34354P105 Annual 22-May-14 27-Mar-14 Management Elect Director Charles M. Rampacek For For Yes Bushido Long/Short Fund bushidom Flowserve Corporation FLS USA 34354P105 Annual 22-May-14 27-Mar-14 Management Elect Director William C. Rusnack For For Yes Bushido Long/Short Fund bushidom Flowserve Corporation FLS USA 34354P105 Annual 22-May-14 27-Mar-14 Management Elect Director John R. Friedery For For Yes Bushido Long/Short Fund bushidom Flowserve Corporation FLS USA 34354P105 Annual 22-May-14 27-Mar-14 Management Elect Director Joe E. Harlan For For Yes Bushido Long/Short Fund bushidom Flowserve Corporation FLS USA 34354P105 Annual 22-May-14 27-Mar-14 Management Elect Director Leif E. Darner For For Yes Bushido Long/Short Fund bushidom Flowserve Corporation FLS USA 34354P105 Annual 22-May-14 27-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Flowserve Corporation FLS USA 34354P105 Annual 22-May-14 27-Mar-14 Management 3 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Flowserve Corporation FLS USA 34354P105 Annual 22-May-14 27-Mar-14 Share Holder 4 Proxy Voting Disclosure, Confidentiality, and Tabulation Against For Yes Bushido Long/Short Fund bushidom HSN, Inc. HSNI USA Annual 23-May-14 25-Mar-14 Management Elect Director William Costello For For Yes Bushido Long/Short Fund bushidom HSN, Inc. HSNI USA Annual 23-May-14 25-Mar-14 Management Elect Director James M. Follo For For Yes Bushido Long/Short Fund bushidom HSN, Inc. HSNI USA Annual 23-May-14 25-Mar-14 Management Elect Director Mindy Grossman For For Yes Bushido Long/Short Fund bushidom HSN, Inc. HSNI USA Annual 23-May-14 25-Mar-14 Management Elect Director Stephanie Kugelman For For Yes Bushido Long/Short Fund bushidom HSN, Inc. HSNI USA Annual 23-May-14 25-Mar-14 Management Elect Director Arthur C. Martinez For For Yes Bushido Long/Short Fund bushidom HSN, Inc. HSNI USA Annual 23-May-14 25-Mar-14 Management Elect Director Thomas J. McInerney For For Yes Bushido Long/Short Fund bushidom HSN, Inc. HSNI USA Annual 23-May-14 25-Mar-14 Management Elect Director John B. (Jay) Morse, Jr. For For Yes Bushido Long/Short Fund bushidom HSN, Inc. HSNI USA Annual 23-May-14 25-Mar-14 Management Elect Director Matthew E. Rubel For For Yes Bushido Long/Short Fund bushidom HSN, Inc. HSNI USA Annual 23-May-14 25-Mar-14 Management Elect Director Ann Sarnoff For For Yes Bushido Long/Short Fund bushidom HSN, Inc. HSNI USA Annual 23-May-14 25-Mar-14 Management Elect Director Courtnee Ulrich For For Yes Bushido Long/Short Fund bushidom HSN, Inc. HSNI USA Annual 23-May-14 25-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom HSN, Inc. HSNI USA Annual 23-May-14 25-Mar-14 Management 3 Amend Omnibus Stock Plan For For Yes Bushido Long/Short Fund bushidom HSN, Inc. HSNI USA Annual 23-May-14 25-Mar-14 Management 4 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Silgan Holdings Inc. SLGN USA Annual 27-May-14 10-Apr-14 Management Elect Director D. Greg Horrigan For Withhold Yes Bushido Long/Short Fund bushidom Silgan Holdings Inc. SLGN USA Annual 27-May-14 10-Apr-14 Management Elect Director John W. Alden For For Yes Bushido Long/Short Fund bushidom Silgan Holdings Inc. SLGN USA Annual 27-May-14 10-Apr-14 Management 2 Amend Omnibus Stock Plan For For Yes Bushido Long/Short Fund bushidom Silgan Holdings Inc. SLGN USA Annual 27-May-14 10-Apr-14 Management 3 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Silgan Holdings Inc. SLGN USA Annual 27-May-14 10-Apr-14 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom Nabors Industries Ltd. NBR Bermuda G6359F103 Annual 03-Jun-14 04-Apr-14 Management Elect Director James R. Crane For Withhold Yes Bushido Long/Short Fund bushidom Nabors Industries Ltd. NBR Bermuda G6359F103 Annual 03-Jun-14 04-Apr-14 Management Elect Director John P. Kotts For For Yes Bushido Long/Short Fund bushidom Nabors Industries Ltd. NBR Bermuda G6359F103 Annual 03-Jun-14 04-Apr-14 Management Elect Director Michael C. Linn For Withhold Yes Bushido Long/Short Fund bushidom Nabors Industries Ltd. NBR Bermuda G6359F103 Annual 03-Jun-14 04-Apr-14 Management Elect Director John V. Lombardi For Withhold Yes Bushido Long/Short Fund bushidom Nabors Industries Ltd. NBR Bermuda G6359F103 Annual 03-Jun-14 04-Apr-14 Management Elect Director Anthony G. Petrello For Withhold Yes Bushido Long/Short Fund bushidom Nabors Industries Ltd. NBR Bermuda G6359F103 Annual 03-Jun-14 04-Apr-14 Management Elect Director Howard Wolf For Withhold Yes Bushido Long/Short Fund bushidom Nabors Industries Ltd. NBR Bermuda G6359F103 Annual 03-Jun-14 04-Apr-14 Management Elect Director John Yearwood For Withhold Yes Bushido Long/Short Fund bushidom Nabors Industries Ltd. NBR Bermuda G6359F103 Annual 03-Jun-14 04-Apr-14 Management 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Yes Bushido Long/Short Fund bushidom Nabors Industries Ltd. NBR Bermuda G6359F103 Annual 03-Jun-14 04-Apr-14 Management 3 Amend Shareholder Rights Plan (Poison Pill) For Against Yes Bushido Long/Short Fund bushidom Nabors Industries Ltd. NBR Bermuda G6359F103 Annual 03-Jun-14 04-Apr-14 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Bushido Long/Short Fund bushidom Nabors Industries Ltd. NBR Bermuda G6359F103 Annual 03-Jun-14 04-Apr-14 Share Holder 5 Require Shareholder Approval of Specific Performance Metrics in Equity Compensation Plans Against For Yes Bushido Long/Short Fund bushidom Nabors Industries Ltd. NBR Bermuda G6359F103 Annual 03-Jun-14 04-Apr-14 Share Holder 6 Adopt Retention Ratio for Executives Against For Yes Bushido Long/Short Fund bushidom Nabors Industries Ltd. NBR Bermuda G6359F103 Annual 03-Jun-14 04-Apr-14 Share Holder 7 Report on Sustainability Against For Yes Bushido Long/Short Fund bushidom Nabors Industries Ltd. NBR Bermuda G6359F103 Annual 03-Jun-14 04-Apr-14 Share Holder 8 Require a Majority Vote for the Election of Directors Against For Yes Bushido Long/Short Fund bushidom Nabors Industries Ltd. NBR Bermuda G6359F103 Annual 03-Jun-14 04-Apr-14 Share Holder 9 Adopt Proxy Access Right Against For Yes Bushido Long/Short Fund bushidom Nabors Industries Ltd. NBR Bermuda G6359F103 Annual 03-Jun-14 04-Apr-14 Share Holder 10 Amend Vote-Counting Methodology to Treat Broker Non-Votes as Having No Impact Against For Yes Bushido Long/Short Fund bushidom Francesca's Holding Corporation FRAN USA Annual 05-Jun-14 07-Apr-14 Management Elect Director Greg Brenneman For For Yes Bushido Long/Short Fund bushidom Francesca's Holding Corporation FRAN USA Annual 05-Jun-14 07-Apr-14 Management Elect Director Neill Davis For For Yes Bushido Long/Short Fund bushidom Francesca's Holding Corporation FRAN USA Annual 05-Jun-14 07-Apr-14 Management Elect Director Laurie Ann Goldman For For Yes Bushido Long/Short Fund bushidom Francesca's Holding Corporation FRAN USA Annual 05-Jun-14 07-Apr-14 Management 2 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom Starz STRZA USA 85571Q102 Annual 05-Jun-14 10-Apr-14 Management Elect Director Christopher P. Albrecht For For Yes Bushido Long/Short Fund bushidom Starz STRZA USA 85571Q102 Annual 05-Jun-14 10-Apr-14 Management Elect Director Daniel E. Sanchez For For Yes Bushido Long/Short Fund bushidom Starz STRZA USA 85571Q102 Annual 05-Jun-14 10-Apr-14 Management Elect Director Robert S. Wiesenthal For For Yes Bushido Long/Short Fund bushidom Starz STRZA USA 85571Q102 Annual 05-Jun-14 10-Apr-14 Management 2 Ratify Auditors For For Yes Bushido Long/Short Fund bushidom UFP Technologies, Inc. UFPT USA Annual 11-Jun-14 25-Apr-14 Management Elect Director David K. Stevenson For For Yes Bushido Long/Short Fund bushidom UFP Technologies, Inc. UFPT USA Annual 11-Jun-14 25-Apr-14 Management Elect Director Robert W. Pierce, Jr. For For Yes Bushido Long/Short Fund bushidom UFP Technologies, Inc. UFPT USA Annual 11-Jun-14 25-Apr-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom UFP Technologies, Inc. UFPT USA Annual 11-Jun-14 25-Apr-14 Management 3 Ratify Auditors For For Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title) /s/ James R. Arnold James R. Arnold, President (Principal Executive Officer) Date August 25, 2014
